DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/16/2020 was filed after the mailing date of 10/16/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Objections
Claims 10 and 12 are objected to because of the following informalities:
Claim 10 depends on claim 10. For the purposes of this examination, claim 10 will be interpreted to depend on claim 9.
Claim 12 depends on claim 12. For the purposes of this examination, claim 12 will be interpreted to depend on claim 11.

  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 13-15, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poplin et al (“Creating a universal SNP and small indel variant caller with deep neural networks”, bioRxiv, March 20 2018 (03-20-2018), XP055585250, DOI: 10:1101/092890, pages 1-24, https://www.biorxiv.org/content/biorxiv/early/2018/03/20/092890.full.pdf).
Regarding claim 1, Poplin discloses a method comprising: 
encoding information representing a candidate mutation (page 6, The reference and read bases, qualities scores, and other read features are encoded into an red-green-blue (RGB) pileup image at a candidate variant; page 15, third paragraph, The second phase of DeepVariant encodes the reference and read support for each candidate variant into an RGB image), wherein the information comprises absolute location (pages 15-16, the pseudo-code includes rows and column corresponding to position as well as read_pos corresponding to read position), reference sequence (pages 15=16, the pseudo-code includes ref_base and ref_pos), number of reads (pages 16, the pseudo-code includes quality which is linked to the number of reads), and read sequences (pages 16, the pseudo-code includes read_base); and 
processing the encoded information with a deep learning model that classifies the candidate mutation (page 6, This encoded image is provided to the CNN to calculate of the genotype likelihoods for the three diploid genotype states of homozygous reference (hom-ref), heterozygous (het), or homozygous alternate (hom-alt)).


Regarding claim 2, Poplin discloses a method wherein the encoding associates the reference sequence with each read sequence (page 16, ref_pos and read_base), whereby the deep learning model jointly processes the reference sequence with each read sequence (page 16, the pseudo-code is interpreted to jointly process ref_pos and read_base).


Regarding claim 4, Poplin discloses a method wherein the encoded information further comprises read mapping quality values and/or read base quality values (page 16, base_quality_at_call_position() ).


Regarding claim 13, the claim recites similar subject matter as claim 1 and is rejected for the same reasons as stated above. Furthermore, a processor, memory device, and software instructions are necessary features in computing systems used in machine learning.


Regarding claim 14, the claim recites similar subject matter as claim 2 and is rejected for the same reasons as stated above.


Regarding claim 15, the claim recites similar subject matter as claim 4 and is rejected for the same reasons as stated above.


Regarding claim 18, the claim recites similar subject matter as claim 1 and is rejected for the same reasons as stated above.


Regarding claim 19, the claim recites similar subject matter as claim 2 and is rejected for the same reasons as stated above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poplin et al (“Creating a universal SNP and small indel variant caller with deep neural networks”, bioRxiv, March 20 2018 (03-20-2018), XP055585250, DOI: 10:1101/092890, pages 1-24, https://www.biorxiv.org/content/biorxiv/early/2018/03/20/092890.full.pdf) in view of Lam et al (US20210257050).
Regarding claim 3, Poplin fails to teach a method wherein the encoding augments the reference sequence.
However Lam teaches a method for determining genetic mutations using machine learning (290 in fig. 2A, para. [0173]) comprising augmenting a reference sequence (para. [0012], [0137], augmenting refernce sequence 310 and sequence reads 311 may include inserting one or more gaps or spaces (e.g., spaces 325) within reference sequence 310 and/or within one or more sequence reads 311, thereby producing an augmented reference sequence 320 and an augmented plurality of sequence reads 321 precisely aligned to augmented reference sequence 320).
Therefore taking the combined teachings of Poplin and Lam as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Lam into the method of Poplin. The motivation to combine Lam and Poplin would be to generate accurate prediction data identifying and describing germline and/or somatic variants within the sequence data (abstract of Lam).


Claims 5-8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poplin et al (“Creating a universal SNP and small indel variant caller with deep neural networks”, bioRxiv, March 20 2018 (03-20-2018), XP055585250, DOI: 10:1101/092890, pages 1-24, https://www.biorxiv.org/content/biorxiv/early/2018/03/20/092890.full.pdf) in view of Guo et al (US20200342955).
Regarding claim 5, Poplin fails to teach a method wherein the reference sequence and the read sequences are encoded as 2D Boolean matrices.
However Guo teaches encoding sequences as 2D Boolean matrices (para. [0135], [0147], [0155], the sequence data can be encoded to a 4×L matrix).
Therefore taking the combined teachings of Poplin and Guo as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Guo into the method of Poplin. The motivation to combine Guo and Poplin would be to improve the ability to effectively and accurately diagnose cancer and monitor cancer progression (para. [0007] of Guo).


Regarding claim 6, Poplin fails to teach a method wherein processing with a deep learning model comprises transforming the encoded information in parallel with a plurality of CNNs of different kernel sizes and combining the output into a tensor.
However Guo teaches a method for detecting genetic mutations (para. [0053], In order to identify cancer causing mutations and distinguish them from passenger mutations, provided herein are deep learning-based methods to predict a cancer-related pathogenicity of the test genomic mutations) wherein processing with a deep learning model comprises transforming encoded information (para. [0115], The input preparation module 310 encodes input data to a form that is provided as input to the neural network 330) in parallel with a plurality of CNNs sizes (fig. 3C, 440 and 450 in figs. 4A and 9B-9C) of different kernel sizes (440 in fig. 9B and 450 in fig. 9C are different sizes. Also 440 and 450 in fig. 9A are) and combining the output into a tensor (460 in fig. 4A, 9A and 9C, para. [0152]).
Therefore taking the combined teachings of Poplin and Guo as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Guo into the method of Poplin. The motivation to combine Guo and Poplin would be to improve the ability to effectively and accurately diagnose cancer and monitor cancer progression (para. [0007] of Guo).


Regarding claim 7, the modified invention of Poplin teaches a method wherein combining the output comprises generating a ranking score (490 in fig. 4A, para. [0130] of Guo, receiving a test mutation as of step 400 as input, the convolutional neural network is constructed and trained, and outputs a quantitative score as in 490) and using it to generate TopK-selected tensor (para. [0130] of Guo, the quantitative score ranging from 0 to 1, representing a pathogenic risk (such as a cancer risk)).


Regarding claim 8, the modified invention of Guo teaches a method wherein the processing with a deep learning model further comprises transforming the tensor (output of 460 in figs. 4A, 9A and 9C of Guo) with a CNN comprising a 1D convolutional layer followed by a plurality of fully connected layers (470 in figs. 4A, 9A and 9C, para. [0144] of Guo, sub-CNN N3 can be composed of convolutional layers, followed by one or more FC layers), wherein the final fully connected layer outputs the classification of the candidate mutation (para. [0072], [0088] of Guo, These features can be classified as categorical features; The risk score can be specific to cancer type or tissue type).


Regarding claim 16, the claim recites similar subject matter as claim 5 and is rejected for the same reasons as stated above.

Claims 9, 10, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poplin et al (“Creating a universal SNP and small indel variant caller with deep neural networks”, bioRxiv, March 20 2018 (03-20-2018), XP055585250, DOI: 10:1101/092890, pages 1-24, https://www.biorxiv.org/content/biorxiv/early/2018/03/20/092890.full.pdf) in view of Sundaram et al (US20190114544).
Regarding claim 9, Poplin teaches a method wherein the method further comprises training the deep learning model (page 17 third paragraph, The CNN was trained using stochastic gradient descent in batches of 32 images with 8 replicated models and RMS decay of 0.9), wherein training comprises: 
encoding information representing a suboptimal candidate mutation (page 6, The reference and read bases, qualities scores, and other read features are encoded into an red-green-blue (RGB) pileup image at a candidate variant; page 15, third paragraph, The second phase of DeepVariant encodes the reference and read support for each candidate variant into an RGB image), wherein the encoded information comprises absolute location (pages 15-16, the pseudo-code includes rows and column corresponding to position as well as read_pos corresponding to read position), reference sequence (pages 15=16, the pseudo-code includes ref_base and ref_pos), number of reads (pages 16, the pseudo-code includes quality which is linked to the number of reads), and read sequences (pages 16, the pseudo-code includes read_base); and
processing the encoded information with a deep learning model that classifies the suboptimal candidate mutation (page 6, This encoded image is provided to the CNN to calculate of the genotype likelihoods for the three diploid genotype states of homozygous reference (hom-ref), heterozygous (het), or homozygous alternate (hom-alt)).

Poplin fails to teach minimizing error in the classification of the suboptimal candidate mutation relative to a ground truth candidate mutation of the model reference sequence by adjusting parameters of the deep learning model.
However Sundaram teaches a method of classifying variants (abstract) comprising a step of minimizing error in the classification of a candidate mutation relative to a ground truth candidate mutation of a model reference sequence (para. [0113], The convolutional neural network is adjusted using back propagation based on a comparison of the output estimate and the ground truth until the output estimate progressively matches or approaches the ground truth) by adjusting parameters of a deep learning model (para. [0114], [0126], The convolutional neural network is trained by adjusting the weights between the neurons based on the difference between the ground truth and the actual output).
Therefore taking the combined teachings of Poplin and Sundaram as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Sundaram into the method of Poplin. The motivation to combine Sundaram and Poplin would be to improve accuracy for image classification and object detection (para. [0163] of Sundaram).


Regarding claim 10, the modified invention of Poplin teaches a method wherein the encoding associates the reference sequence with each read sequence (page 16 of Poplin, ref_pos and read_base), whereby the deep learning model jointly processes the reference sequence with each read sequence (page 16 of Poplin, the pseudo-code is interpreted to jointly process ref_pos and read_base).


Regarding claim 17, the claim recites similar subject matter as claim 9 and is rejected for the same reasons as stated above.


Regarding claim 20, the claim recites similar subject matter as claim 9 and is rejected for the same reasons as stated above.

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poplin et al (“Creating a universal SNP and small indel variant caller with deep neural networks”, bioRxiv, March 20 2018 (03-20-2018), XP055585250, DOI: 10:1101/092890, pages 1-24, https://www.biorxiv.org/content/biorxiv/early/2018/03/20/092890.full.pdf) and Sundaram et al (US20190114544) in view of Guo et al (US20200342955).
Regarding claim 11, the modified invention of Poplin fails to teach a method wherein processing with a deep learning model comprises transforming the encoded information in parallel with a plurality of CNNs of different kernel sizes and combining the output into a tensor.
However Guo teaches a method for detecting genetic mutations (para. [0053], In order to identify cancer causing mutations and distinguish them from passenger mutations, provided herein are deep learning-based methods to predict a cancer-related pathogenicity of the test genomic mutations) wherein processing with a deep learning model comprises transforming encoded information (para. [0115], The input preparation module 310 encodes input data to a form that is provided as input to the neural network 330) in parallel with a plurality of CNNs sizes (fig. 3C, 440 and 450 in figs. 4A and 9B-9C) of different kernel sizes (440 in fig. 9B and 450 in fig. 9C are different sizes. Also 440 and 450 in fig. 9A are) and combining the output into a tensor (460 in fig. 4A, 9A and 9C, para. [0152]).
Therefore taking the combined teachings of Poplin and Sundaram with Guo as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Guo into the method of Poplin and Sundaram. The motivation to combine Guo, Sundaram and Poplin would be to improve the ability to effectively and accurately diagnose cancer and monitor cancer progression (para. [0007] of Guo).


Regarding claim 12, the modified invention of Poplin teaches a method wherein the processing with a deep learning model further comprises transforming the tensor (output of 460 in figs. 4A, 9A and 9C of Guo) with a CNN comprising a 1D convolutional layer followed by a plurality of fully connected layers (470 in figs. 4A, 9A and 9C, para. [0144] of Guo, sub-CNN N3 can be composed of convolutional layers, followed by one or more FC layers), wherein the final fully connected layer outputs the classification of the suboptimal candidate mutation (para. [0072], [0088] of Guo, These features can be classified as categorical features; The risk score can be specific to cancer type or tissue type).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185. The examiner can normally be reached Mon-Fri 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON VIET Q NGUYEN/           Primary Examiner, Art Unit 2663